Exhibit 10.12

AMENDED, RESTATED AND

CONSOLIDATED MORTGAGE NOTE

 

$30,500,000.00    New York, New York Loan No. 6 1xx xxx    September 1, 2005

THIS AMENDED, RESTATED AND CONSOLIDATED MORTGAGE NOTE by 250 WEST 57TH ST.
ASSOCIATES L.L.C., a New York limited liability company, having a principal
place of business at c/o Wien & Malkin LLP, 60 East 42nd Street, New York, New
York 10165 (“Borrower”), to the order of THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, a New Jersey corporation (“Lender,” which shall also mean successors
and assigns who become holders of this Note (defined below), at 2200 Ross
Avenue, Suite 4900E, Dallas, Texas 75201.

W I T N E S S E T H:

WHEREAS, Lender is the owner and holder of a certain consolidated mortgage, as
more particularly described in Exhibit A attached hereto (the “Instrument”), and
of the notes, bonds or other obligations secured thereby (the “Existing Notes”);
and

WHEREAS, Borrower is the current obligor under the Existing Notes; and

WHEREAS, Borrower and Lender have agreed in the manner hereinafter set forth
(i) to amend, restate and consolidate the Existing Notes to evidence one unified
indebtedness in the aggregate principal amount of Thirty Million Five Hundred
Thousand and No/100 Dollars ($30,500,000.00), (ii) to set forth the interest
rate on the Note (defined herein), (iii) to set forth the monthly payments on
the Note, and (iv) to modify certain other terms and provisions of the Existing
Notes, as amended, restated and consolidated herein;

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Note by this reference, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, Borrower hereby represents and warrants to and
covenants and agrees with Lender as follows:

A. Outstanding Indebtedness. The aggregate indebtedness evidenced by the
Existing Notes and secured by the Instrument is Thirty Million Five Hundred
Thousand and No/100 Dollars ($30,500,000.00), of which Twenty Five Million Four
Hundred Thousand and No/100 Dollars ($25,400,000.00) has been advanced to date
and the balance shall be disbursed subject to the terms hereof and pursuant to
the disbursement schedule attached hereto as Schedule 1, it being understood
that no interest under the Existing Notes is accrued and unpaid for the period
prior to the date hereof, but that interest shall accrue from and after the date
hereof at the rate or rates herein provided.

B. Consolidation of Existing Notes. The Existing Notes are hereby combined and
consolidated so that together they shall hereafter constitute in law but one
note evidenced solely by this Amended, Restated and Consolidated Mortgage Note
in the aggregate principal amount of Thirty Million Five Hundred Thousand and
No/100 Dollars ($30,500,000.00), together with interest thereon as hereinafter
provided (the Existing Notes, as so combined and consolidated and as modified,
amended, restated, ratified and confirmed pursuant to the provisions hereof, are
herein collectively referred to as this “Note”).

 

   BORROWER’S INITIALS                    



--------------------------------------------------------------------------------

C. Amendment and Restatement of Existing Notes. The terms, covenants and
provisions of the Existing Notes are hereby modified, amended and restated so
that henceforth such terms, covenants and provisions shall be those set forth
herein, and the Existing Notes, as so modified, amended and restated, are hereby
ratified and confirmed in all respects by Borrower.

D. Borrower’s Promise to Pay. FOR VALUE RECEIVED, Borrower promises to pay to
the order of Lender at its offices set forth above the principal sum of Thirty
Million Five Hundred Thousand and No/100 Dollars ($30,500,000.00), or so much
thereof as shall have been disbursed hereunder in accordance with the
disbursement schedule attached hereto as Schedule 1, with interest on the unpaid
balance (“Balance”) at the rate of five and thirty-three hundredths percent
(5.33%) per annum (“Note Rate”) from and including the date of the first
disbursement of Loan proceeds under this Note (“Funding Date”) until and
including Maturity (defined below). The undisbursed portion if the Loan shall be
disbursed pursuant to the disbursement schedule attached hereto as Schedule 1,
and, provided that no Event of Default has occurred (or if Lender has accepted
cure of such Event of Default by specific written statement from Lender to
Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default), Lender shall disburse
the remaining amounts set forth in Schedule 1 in the amounts and on the dates
set forth in Schedule 1. Capitalized terms used without definition shall have
the meanings ascribed to them in the Instrument.

1. Regular Payments. Principal and interest shall be payable as follows:

(a) Interest from and including the Funding Date to September 5, 2005 shall be
due and payable on the Funding Date.

(b) Until January 5, 2007, interest only on the Balance shall be paid in arrears
in sixteen (16) monthly installments, commencing on October 5, 2005, and
continuing regularly thereafter on the fifth (5th) day of each succeeding month
through and including January 5, 2007.

(c) Thereafter, until the Maturity Date, principal and interest shall be paid in
ninety-six (96) monthly installments of One Hundred Eighty-Four Thousand Two
Hundred Twelve and 92/100 Dollars ($184,212.92) each, commencing on February 5,
2007 and continuing on the fifth (5th) day of each succeeding month to and
including January 5, 2015. Each payment due date under Paragraphs 1(b) and 1(c)
hereof is referred to as a “Due Date.”

(d) The entire Obligations (as defined in the Instrument) shall be due and
payable on January 5, 2015 (“Maturity Date”). “Maturity” shall mean the Maturity
Date or earlier date that the Obligations may be due and payable by acceleration
by Lender as provided in the Documents.

(e) Interest on the Balance for any full month shall be calculated on the basis
of a three hundred sixty (360) day year consisting of twelve (12) months of
thirty (30) days each. For any partial month, interest shall be due in an amount
equal to (i) the Note Rate divided by 360 multiplied by (ii) the number of days
any Balance is outstanding through and including the day of payment.

2. Late Payment and Default Interest.

(a) Late Charge. If any payment due under the Documents is not fully paid by its
Due Date, a charge of $300.00 per day (the “Daily Charge”) shall be assessed for
each day that elapses until payment in full is made (including the date payment
is made); provided, however, that if any such payments, together with all
accrued Daily Charges, are not fully paid by the fourteenth (14th) day following
their Due Date, a late charge equal to the lesser of (i) four percent (4%) of
such payments or (ii) the maximum amount allowed by law (the “Late Charge”)
shall be assessed and be immediately due and payable. The Late Charge shall be
payable in lieu of Daily Charges that shall have accrued. The Late Charge may be
assessed only once on each overdue payment. These charges shall be paid to
defray the expenses incurred by Lender in handling and processing such
delinquent payment(s) and to compensate Lender for the loss of the use of such
funds. The Daily Charge and Late Charge shall be secured by the Documents. The
imposition of the Daily Charge, Late Charge, and/or requirement that interest be
paid at the Default Rate (defined below) shall not be construed in any way to
(i) excuse Borrower from its obligation to make each payment under this Note
promptly when due or (ii) preclude Lender from exercising any rights or remedies
available under the Documents upon an Event of Default.

 

 

   BORROWER’S INITIALS                    



--------------------------------------------------------------------------------

(b) Acceleration. Upon an Event of Default, including a breach of Section 5.01
of the Instrument, Lender may declare the Balance, unpaid accrued interest, the
Prepayment Premium (defined below) and all other Obligations immediately due and
payable in full.

(c) Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations (excluding accrued but unpaid interest if prohibited by law)
shall bear interest at the Default Rate. The “Default Rate” shall be the lesser
of (i) the maximum rate allowed by law or (ii) five percent (5%) plus the
greater of (A) the Note Rate or (B) the prime rate (for corporate loans at large
United States money center commercial banks) published in The Wall Street
Journal on the first Business Day (defined below) of the month in which the
Event of Default or Maturity occurs or continues and on the first Business Day
of every month thereafter. The term “Business Day” shall mean a day which
commercial banks are not authorized or required by law to close in the Property
State or in the State where payments made by Borrower are received.

3. Application of Payments. Before an Event of Default, all payments received
under this Note shall be applied in the following order: (a) to unpaid Daily
Charges, Late Charges and costs of collection; (b) to any Prepayment Premium
due; (c) to interest on the Balance; and (d) then to the Balance. After an Event
of Default, all payments shall be applied in any order determined by Lender in
its sole discretion.

4. Prepayment. This Note may be prepaid, in whole or in part, upon at least
thirty (30) days’ prior written notice to Lender and upon payment of all accrued
interest (and other Obligations due under the Documents) and a prepayment
premium (“Prepayment Premium”) equal to the greater of (a) one percent (1%) of
the principal amount being prepaid multiplied by the quotient of the number of
full months remaining until the Maturity Date divided by the number of full
months comprising the term of this Note, or (b) the Present Value of the Loan
(defined below) less the amount of principal and accrued interest (if any) being
prepaid, calculated as of the prepayment date. The Prepayment Premium shall be
due and payable, except as provided in the Instrument or as limited by law, upon
any prepayment of this Note, whether voluntary or involuntary, and Lender shall
not be obligated to accept any prepayment of this Note unless it is accompanied
by the Prepayment Premium, all accrued interest and all other Obligations due
under the Documents. Unless prepayment occurs on a Due Date, the actual number
of days until the next Due Date will be used to discount during that partial
month. Lender shall notify Borrower of the amount and calculation of the
Prepayment Premium. Borrower agrees that (a) Lender shall not be obligated to
actually reinvest the amount prepaid in any Treasury obligation and (b) the
Prepayment Premium is directly related to the damages that Lender will suffer as
a result of the prepayment. The “Present Value of the Loan” shall be determined
by discounting all scheduled payments remaining to the Maturity Date
attributable to the amount being prepaid at the Discount Rate (defined below).
The “Discount Rate” is the rate which, when compounded monthly, is equivalent to
the Treasury Rate (defined below), when compounded semi-annually. The “Treasury
Rate” is the semi-annual yield on the Treasury Constant Maturity Series with
maturity equal to the remaining weighted average life of the Loan, for the week
prior to the prepayment date, as reported in Federal Reserve Statistical Release
H.15—Selected Interest Rates, conclusively determined by Lender (absent a clear
mathematical calculation error) on the prepayment date. The rate will be
determined by linear interpolation between the yields reported in Release H.15,
if necessary. If Release H.15 is no longer published, Lender shall select a
comparable publication to determine the Treasury Rate. Notwithstanding the
foregoing, no Prepayment Premium shall be due if this Note is prepaid during the
last sixty (60) days prior to the Maturity Date.

5. No Usury. Under no circumstances shall the aggregate amount paid or to be
paid as interest under this Note exceed the highest lawful rate permitted under
applicable usury law (“Maximum Rate”). If under any circumstances the aggregate
amounts paid on this Note shall include interest payments which would exceed the
Maximum Rate, Borrower stipulates that payment and collection of interest in
excess of the Maximum Rate (“Excess Amount”) shall be deemed the result of a
mistake by both Borrower and Lender and Lender shall promptly credit the Excess
Amount against the Balance or refund to Borrower any portion of the Excess
Amount which cannot be so credited.

 

   BORROWER’S INITIALS                    



--------------------------------------------------------------------------------

6. Security and Documents Incorporated. This Note is the Note referred to and
secured by the Instrument and is secured by the Property. Borrower shall observe
and perform all of the terms and conditions in the Documents. The Documents are
incorporated into this Note as if fully set forth in this Note.

7. Treatment of Payments. All payments under this Note shall be made, without
offset or deduction, (a) in lawful money of the United States of America at the
office of Lender or at the place (and in the manner) Lender may specify by
written notice to Borrower, (b) in immediately available federal funds, and
(c) if received by Lender prior to 2:00 p.m. local time at such place, shall be
credited on that day or else, at Lender’s option, shall be credited on the next
Business Day. Initially (unless waived by Lender), and until Lender shall direct
Borrower otherwise, Borrower shall make all payments due under this Note in the
manner set forth in Section 3.13 of the Instrument. If any Due Date falls on a
day which is not a Business Day, then the Due Date shall be deemed to have
fallen on the next succeeding Business Day.

8. Limited Recourse Liability. Except to the extent set forth in Paragraph 8 and
Paragraph 9 of this Note, neither the Borrower nor any general partner(s) of
Borrower nor Peter L. Malkin nor Anthony E. Malkin (singularly or collectively,
the “Exculpated Parties”) shall have any personal liability for the Obligations.
Notwithstanding the preceding sentence, Lender may bring a foreclosure action or
other appropriate action to enforce the Documents or realize upon and protect
the Property (including, without limitation, naming the Exculpated Parties in
the actions) and in addition THE EXCULPATED PARTIES SHALL HAVE PERSONAL
LIABILITY FOR and be subject to legal action for any and all fees, costs,
expenses, damages and losses (including, without limitation, legal fees and
costs) incurred or suffered by Lender, resulting from or otherwise relating to
the following:

(a) The misapplication or misappropriation by Borrower of any or all money
collected, paid or received, or to which Borrower is entitled, relating to the
Loan or the Property, including, but not limited to, insurance proceeds,
condemnation awards, lease security and other deposits and rent;

(b) Rents, issues, profits and revenues of all or any portion of the Property
received or applicable to a period after the occurrence of any Event of Default
or after any event which, with the giving of notice and/or the passage of time,
would constitute an Event of Default, which are not applied to pay, first
(i) real estate taxes and other charges which, if unpaid, could result in liens
superior to that of the Instrument, and (ii) premiums on insurance policies
required under the Documents and, second, the other ordinary and necessary
expenses of owning and operating the Property;

 

   BORROWER’S INITIALS                    



--------------------------------------------------------------------------------

(c) Waste committed on the Property or damage to the Property as a result of
intentional misconduct or gross negligence or the removal of all or any portion
of the Property in violation of the terms of the Documents;

(d) Fraud or material misrepresentation or failure to disclose a material fact
(including, without limitation, with respect to any such fraud,
misrepresentation or failure to disclose in any materials delivered to Lender)
by any of the Exculpated Parties or by any other person or entity authorized or
apparently authorized to make statements or representations on behalf of any of
the Exculpated Parties in connection with the Loan application, Loan closing or
security of or for the Loan, or otherwise in connection with the Property or the
Loan;

(e) Any of the Exculpated Parties violates the provisions of Section 11.04 of
the Instrument;

(f) Borrower fails to obtain Lender’s prior written consent to any subordinate
financing or other voluntary lien encumbering the Property or direct or indirect
interests in Borrower (but only to the extent such prior written consent is
required by the Documents); and/or

(g) Borrower fails to obtain Lender’s prior written consent to any assignment,
transfer or conveyance of the Property or any portion thereof or any interest
therein or directly or indirectly in Borrower (but only to the extent such prior
written consent is required by the Documents).

Notwithstanding anything to the contrary above or otherwise in the Documents, in
the event that any petition for bankruptcy, reorganization or arrangement
pursuant to state or federal bankruptcy law, or any similar federal or state
law, shall be filed or consented to, or acquiesced in by any Exculpated Party,
or any Exculpated Party seeks (or consents to, or acquiesces in) the appointment
of a receiver, liquidator or trustee, or any proceeding for the dissolution or
liquidation of Borrower or any Exculpated Party shall be instituted or consented
to, or acquiesced in by any Exculpated Party, then (i) the Loan shall be fully
recourse to the Exculpated Parties; and (ii) Lender shall not be deemed to have
waived any right which Lender may have under Section 506 (a), 506 (b), 1111(b)
or any other provisions of the U.S. Bankruptcy Code as same may be amended or
replaced to file a claim for the full amount of the Loan or to require that all
collateral shall continue to secure all of the indebtedness owing to Lender in
accordance with the Documents.

9. INTENTIONALLY OMITTED.

10. Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.

11. WAIVER OF TRIAL BY JURY. BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY ACTS OR
OMISSIONS OF LENDER IN CONNECTION THEREWITH.

 

 

   BORROWER’S INITIALS                    



--------------------------------------------------------------------------------

12. Changes in Laws Regarding Taxation. In the event of the passage of any law
of the State of New York, the City of New York, the County of New York or any
other applicable taxing authority deducting from the value of real property for
the purpose of taxation any lien or encumbrance thereon or changing in any way
the laws for the taxation of mortgages or debts secured by mortgages for
federal, state or local purposes or the manner of the collection of any such
taxes, and imposing a tax (other than a tax on income, revenue, return of
principal or reserves or the lack thereof), either directly or indirectly, on
the Instrument, this Note, any of the other Documents or the Balance, Borrower
shall, if permitted by law, pay any tax imposed as a result of any such law
within the statutory period or within ten (10) days after demand by Lender,
whichever is less; provided, however, that if, in the opinion of counsel for
Lender, Borrower is not permitted by law to pay such taxes, Lender shall have
the right, at its option, to declare the Balance immediately due and payable
upon ten (10) days’ prior written notice to Borrower.

13. Documentary Stamps and Other Charges. Borrower shall pay all taxes
(excluding income, franchise and doing business taxes), assessments, charges,
expenses, costs and fees (including registration and recording fees and revenue,
stamp and other similar taxes) levied on, or assessed against Lender, or
otherwise required to be paid in connection with any of the Documents or the
Balance. If Borrower shall fail to promptly make such payments after demand
therefor, Lender shall have the right (but not the obligation) to pay for the
same and Borrower shall reimburse Lender therefor immediately upon demand, with
interest at the Default Rate. All such sums paid by Lender shall, subject to the
limitations set forth in Section 1.03 of the Instrument, be secured by the
Instrument.

14. Disbursement of Loan. Provided that no Event of Default has occurred (or if
Lender has accepted cure of such Event of Default by specific written statement
from Lender to Borrower acknowledging Lender’s acceptance of such cure, and
Borrower specifically understands and agrees that Lender shall have no
obligation whatsoever to accept the cure of any Event of Default), Lender shall
disburse the amounts set forth in Schedule 1.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   BORROWER’S INITIALS                    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.

 

   

BORROWER:

 

250 WEST 57TH ST. ASSOCIATES L.L.C., a New York

limited liability company

    By:   /s/ Peter L. Malkin       Peter L. Malkin, Member

 

   BORROWER’S INITIALS                    



--------------------------------------------------------------------------------

Exhibit “A”

Existing Mortgages

(the “Instrument”)

 

   BORROWER’S INITIALS                    



--------------------------------------------------------------------------------

Schedule 1

Schedule of Disbursements

 

Disbursement Date

   Disbursement Amount

Funding Date

   $15,900,000.00

October 5, 2005

   $1,000,000.00

November 5, 2005

   $2,200,000.00

December 5, 2005

   $1,900,000.00

TOTAL DISBURSEMENTS

   $21,000,000.00

 

   BORROWER’S INITIALS                    